DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 13 being independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2019 and 01 April 2020 have been considered by the examiner.
Drawings
The drawings are objected to because  
Fig 1: Reference character 120 is used for both frontend clients and cloud-based software. It would appear from page 6, line 1, that cloud-based software should be reference character 112.
Fig 3: Reference characters 322 and 324 do not appear to be mentioned in the disclosure, while reference characters 312 on line 7 of page 9 and 314 on line 1 of page 10 do not appear to mentioned in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities:  
Page 5, line 26 should recite in part “To that end, frontend client 120.”
Appropriate correction is required.
Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  Claim 6 appears as though it should recite in part “wherein the regularization term.” A similar change should be made to claim 17 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 13 recites “access a plurality of source images of a scene in the physical environment and an un-textured version of a mesh, the plurality of source images including patches which have initially unknown correspondence to patches of a texture map for the mesh; perform an optimization to jointly search for the texture map and patch correspondence; apply the texture map to the un-textured version of the mesh to produce a textured version of the mesh; and display the textured version of the mesh on a display screen to a user.” The claim appears to be broader than the originally filed disclosure supports, since the disclosure pertains to optimizing an energy function, while the claims cover any optimization to jointly search for the texture map and patch correspondence routine. Section 2161.01 of the MPEP sets forth that: 
[G]eneric claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). 

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless 

Accordingly, the originally filed disclosure does not appear to support to one of ordinary skill in the art at the time of the invention’s filing that the inventor possessed the full scope of the claimed invention. The examiner respectively requests the applicant clarify as to where the details of a particular software, algorithm or instructions that would implement the full scope of the claimed functionality of claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing, by the texturing process, an optimization to jointly search for a texture map and patch correspondence between patches of the texture map and patches of the source images, the optimization to minimize an energy function that includes a matching term that quantifies how similar patches of the texture map are to the corresponding patches of the source images, and a regularization term that quantifies how complex the patch correspondence is; applying the texture map to the un-textured version of the mesh to produce a textured version of the mesh; and displaying the textured version of the mesh in a user interface of the application on a display screen of at least one of the one or more computing devices.” It is not immediately clear from either the claim language itself or when interpreted in light of the corresponding disclosure how the optimization jointly searches for a texture map 
Claims 11 and 13, which recite substantially similar subject matter as to that of claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 1.
Claims 2-10, 12, and 14-20 are dependent thereon and do not cure the noted deficiency and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of the claims from which they depend.
Claim 1 recites “performing, by the texturing process, an optimization to jointly search for a texture map and patch correspondence between patches of the texture map and patches of the source images, the optimization to minimize an energy function that includes a matching term that quantifies how similar patches of the texture map are to the corresponding patches of the source images, and a regularization term that quantifies how complex the patch correspondence is;.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure a) how the matching term quantifies how similar patches of the texture map are to the corresponding patches of the source image,  b) how the  regularization term quantifies 
It is also unclear from equation 1 on page 9 and the last paragraph of page 10 if the energy function requires a temperature factor (the disclosure recites that the regularization term/second term is weighted by a temperature factor that indicates how much emphasis is placed on simplicity of correspondence). The examiner respectfully requests that the applicant clarify the scope of the aforementioned claim language.
Claims 11 and 14, which recite substantially similar subject matter as to that of claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 1.
Claims 2-10, 12, and 15-19 are dependent thereon and do not cure the noted deficiency and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of the claims from which they depend.
Claim 2 recites “correspondence is evaluated using a correspondence density function that permits a patch of the texture map to correspond to a plurality of patches 
Claims 12 and 15, which recite substantially similar subject matter as to that of claim 2, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 2.
Claim 3 recites “the matching term utilizes a similarity matching function that considers both exposure and color values.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure what constitutes the similarity matching function that considers both exposure and color values? In addition, it is unclear as to how the generic similarity matching function is used in the quantification of the similarity of patches. It is unclear as to if any similarity matching function that takes into account color and exposure would work with applicant’s invention.  The originally filed disclosure does not appear to set forth a generic classification of similarity matching functions, but instead sets forth a specific type of similarity matching function on page 10 (ZNCC), which considers both color 
Claims 16 recites substantially similar subject matter as to that of claim 3 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 3.
Claims 5 and 7 recite “comprises an integral over the texture map of the sum over the source images…” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure what constitutes the integral over the texture map of the sum over the source images. It would appear from the originally filed disclosure that applicant is attempting to claim equation 1 (claim 5 is the matching term, while claim 7 is the regularization term), but it is unclear since for instance, inside the integral term is a multiplication between the similarity matching and a weighted density function. The examiner respectfully requests that the applicant clarify the scope of the aforementioned claim language.
Claim 6 recites “the regulation term is scaled by a temperature factor that indicates how much emphasis is placed on simplicity of correspondence” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure how the temperature factor is determined or how it indicates how much emphasis to place on simplicity of correspondence. What constitutes simplicity of correspondence?  Simplicity itself is a relative term and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner respectfully requests that the applicant clarify the scope of the aforementioned claim language.

Claims 9 recites “the alternate minimization algorithm utilizes simulated annealing to decrease the temperature factor during a series of time steps, to eventually reach a local-minimum that approximates a global minimum of the energy function” The temperature factor has not been previously defined. The examiner respectfully requests that the applicant clarify the scope of the aforementioned claim language.
Claim 19 recites substantially similar subject matter as to that of claim 9 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to either telephone the examiner at 571-270-3875 or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/MICHAEL J COBB/Primary Examiner, Art Unit 2613